     Case: 1:17-cr-00643 Document #: 320 Filed: 08/05/19 Page 1 of 3 PageID #:1901




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES                              )
                                           )
        vs.                                )              Case No. 17 CR 643 - 5
                                           )
AUSTIN MANSUR                              )


                  PROPOSED SUPERVISED RELEASE CONDITIONS

       The Court is considering imposing the following terms of supervised release. The
parties are to be prepared to advise the Court at the sentencing hearing whether they
agree with or object to these proposed terms, and also whether they are proposing
other or different supervised release terms.

Mandatory conditions:

1.      The defendant shall not commit another Federal, State, or local crime.

2.      The defendant shall not unlawfully possess or use a controlled substance.

3.      The defendant shall cooperate in the collection of a DNA sample.

4.     The defendant shall submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, not to exceed 104 tests in
any one year.

General and administrative conditions:

5.      The defendant shall not possess a firearm, ammunition, or a dangerous weapon.

6.     The defendant shall report to the probation office in the federal judicial district to
which the defendant is released within 72 hours of release from the custody of the
Bureau of Prisons.

7.      During the term of supervised release, the defendant shall report to the probation
officer in a manner and frequency directed by the probation officer.

8.    The defendant shall not knowingly leave the federal judicial district in which the
defendant is being supervised without the permission of the court or probation officer.
The probation officer shall provide the defendant with a map of the judicial district.
      Case: 1:17-cr-00643 Document #: 320 Filed: 08/05/19 Page 2 of 3 PageID #:1901




9.    The defendant shall permit a probation officer to visit the defendant at any
reasonable time at home or any other reasonable location where the probation officer
may legitimately enter, by right or consent. The defendant shall permit confiscation of
any contraband observed in plain view of the probation officer.

10.   The defendant shall answer truthfully any inquiries by the probation officer,
subject to any constitutional or other applicable privilege.

11.   The defendant shall notify the probation officer within 72 hours after becoming
aware of any change or planned change in the defendant's employer, workplace, or
residence.

12.    The defendant shall notify the probation officer within 72 hours after being
arrested, charged with a crime, or questioned by a law enforcement officer.

13.     The defendant shall not knowingly meet, communicate, or otherwise interact
with a person whom the defendant knows to be engaged, or planning to be engaged, in
criminal activity.

14.   The defendant shall not enter into any agreement to act as an informer or special
agent of a law enforcement agency without the prior permission of the court.

Employment and financial conditions:

15.    If the defendant is not gainfully employed after the first 60 days of supervision, or
for any 60 period during the term of supervision, the defendant shall perform 10 hours of
community service per week at the direction of the probation officer until she is gainfully
employed at lawful employment. The total amount of community service shall not
exceed 200 hours over the term of supervision.

16.   Any financial obligations imposed by the judgment in this case are due
immediately. Any such obligations that remain unpaid when defendant's term of
supervised release commences in an amount that is at least 15% of the defendant's net
monthly income, defined as income net of reasonable expenses for basic necessities
such as food, shelter, utilities, insurance, and employment-related expenses.

17.      While any financial obligations imposed by the judgment are outstanding:

        a.    The defendant shall apply all monies received from income tax refunds,
lottery or gambling winnings, judgments, and/or any other unanticipated or unexpected
financial gains to the outstanding court-ordered financial obligation.

       b.      The defendant shall not incur new credit charges or open additional lines
of credit without the approval of the probation officer.




                                             2
   Case: 1:17-cr-00643 Document #: 320 Filed: 08/05/19 Page 3 of 3 PageID #:1901




        c.     The defendant shall provide the probation officer with access to any
requested financial information for use in connection with collection of outstanding
restitution obligations.

      d.    Within 72 hours of any significant change in the defendant's economic
circumstances, the defendant must notify the probation officer about the change.


Date: August 5, 2019
                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge




                                            3
